Citation Nr: 1039128	
Decision Date: 10/19/10    Archive Date: 10/22/10

DOCKET NO.  90-28 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Togus, Maine



THE ISSUE

Entitlement to an evaluation in excess of 60 percent for the 
service-connected rheumatoid arthritis of multiple joints.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1953 to May 1956, from 
October 1956 to November 1964 and from March 1979 to January 
1988.  

Historically, the case initially came before the Board of 
Veterans' Appeals (Board) on appeal from a May 1988 rating 
decision by the RO.  

In a July 1991 decision, the Board, inter alia, denied the claim 
for an increased rating for the service-connected disability, and 
the Veteran appealed this matter to the United States Court of 
Appeals for Veterans Claims (Court).  

Most recently, the Board notes that, in March 2003, the Court, 
upon a motion by the Secretary of VA, vacated a November 2000 
Board decision and remanded the case to the Board for further 
evidentiary development and readjudication of the Veteran's 
claims.  Here, the Board was ordered to address the claims of 
service connection for osteoarthritis of multiple joints and for 
a gastrointestinal disorder, as secondary to the service-
connected rheumatoid arthritis.  

In a statement received in February 2004, the Veteran 
specifically refused to file a VA Form 9, Appeal to Board of 
Veterans' Appeals, and formally appeal these issues.  

Therefore, these issues are considered withdrawn, and the only 
issue currently before the Board is that of an evaluation in 
excess of 60 percent for the service-connected rheumatoid 
arthritis of multiple joints.  

The Board had remanded the case for additional development of the 
record in March 2003, July 2003 and July 2004.  

In a September 2005 rating decision, the RO reduced the Veteran's 
evaluation for the service-connected rheumatoid arthritis of 
multiple joints from 60 percent to noncompensable, effective on 
July 26, 2005, and assigned a total rating based on individual 
unemployability by reason of service-connected disability (TDIU), 
effective on July 26, 2005.  

In June 2006, the Board remanded the Veteran's claim for a higher 
rating for rheumatoid arthritis.  

In a February 2009 rating decision, the RO decided that the 
reduction in the evaluation of the service-connected rheumatoid 
arthritis of multiple joints had been improper and restored the 
previously assigned 60 percent evaluation, effective on February 
1, 1988.  

Most recently, in October 2009, the Board remanded the Veteran's 
claim for an increased rating for further development.  

The purpose of the remand was to schedule the Veteran for a VA 
examination under the holding in Snuffer v. Gober, 10 Vet. App. 
400 (1997).  All of the actions previously sought by the Board 
through its prior development request appear to have been 
substantially completed as directed, and it is of note that the 
Veteran does not contend otherwise.  See Stegall v. West, 11 Vet. 
App. 268, 270-71 (1998); D'Aries v. Peake, 22 Vet. App. 97, 104-
05 (2008); Dyment v. West, 13 Vet. App. 141 (1999).  

The VA's duty to assist is met; thus, it is not prejudicial for 
the Board to proceed with appellate review at this time.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

Upon completion of the requested development, a Supplemental SOC 
(SSOC), dated in March 2010, that confirmed the previous denial 
was issued.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  




FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable disposition 
of the issue addressed in this decision was obtained.  

2.  The service-connected rheumatoid arthritis of multiple joints 
is not shown to be manifested by constitutional manifestations 
associated with active joint involvement that is totally 
incapacitating; nor is the service-connected rheumatoid arthritis 
shown to be manifested by ankylosis of any joint; nor is the 
service-connected rheumatoid shown to be manifested by any 
limitation of motion, objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion, of either shoulder, knee, elbow, wrist, foot or hand that 
would warrant a combined rating higher than 60 percent.  



CONCLUSION OF LAW

The criteria for the assignment of an evaluation in excess of 60 
percent for the service-connected rheumatoid arthritis of 
multiple joints have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.40, 
4.45, 4.59, 4.69, 4.71, 4.71a including Diagnostic Code (DC) 5002 
(2009).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA) of 2000

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) 
(concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his or her representative, 
if any, of any information, and any medical evidence or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. 
§ 3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  

In this case, notice fulfilling the requirements of 38 C.F.R. § 
3.159(b) was furnished to the Veteran in September 2003, July 
2004, June 2006, and November 2009.  In the June 2006 letter, the 
Veteran was notified of VA's practices in assigning disability 
evaluations and effective dates for those evaluations.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The appeal was readjudicated in March 2010.  As this course of 
action has corrected any initial notice errors, there is no 
prejudice to the Veteran.  See Mayfield v. Nicholson, 499 F.3d 
1317 (Fed. Cir. 2007).  

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claim adjudicated in this decision.  The RO has either obtained, 
or made sufficient efforts to obtain, records corresponding to 
all treatment described by the Veteran.  Specifically, the 
Veteran has been afforded multiple VA examinations to address the 
nature and severity of his service-connected disability.  See 
Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Hence, the Board is satisfied that all reasonable efforts to 
develop the record have been made with respect to the claim.  

As discussed, the Veteran was notified and aware of the evidence 
needed to substantiate his claims, the avenues through which he 
might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran was an active participant in the claims 
process, identifying pertinent medical evidence and submitting 
evidence.  

Thus, the Veteran has been provided with a meaningful opportunity 
to participate in the claims process and has done so.  Any defect 
in the sequence of events or content of the notice is not shown 
to have any effect on the case or to cause injury to the Veteran.  

Therefore, any such defect is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  


General Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally, 38 C.F.R. § 4.1 (2009); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Where entitlement to compensation already has been established 
and an increase in the disability rating is at issue, it is the 
present level of disability that is or primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is made.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The analysis in this decision is therefore undertaken with 
consideration of the possibility that different ratings may be 
warranted for different time periods.  

When evaluating a musculoskeletal disability based upon a range 
of motion, consideration is given to the degree of any additional 
limitation upon motion due to functional loss.  DeLuca v. Brown, 
8 Vet. App. 202, 204-07 (1995).  

This includes the analysis of additional functional impairment 
above and beyond the limitation of motion objectively 
demonstrated involving such factors as painful motion, weakness, 
incoordination, and fatigability, etc., particularly during times 
when these symptoms "flare up," such as during prolonged use.  
Id.  See also 38 C.F.R. §§ 4.40, 4.45 and 4.59.  

The rule against pyramiding, as set forth in 38 C.F.R. § 4.14, 
states that the evaluation of the same disability under various 
diagnoses is to avoided.  Disability from injuries to the 
muscles, nerves, and joints of an extremity may overlap to a 
great extent, so that special rules are included in the 
appropriate bodily system for their evaluation.  Id.  

Both the use of manifestations not resulting from service- 
connected disease or injury in establishing the service-connected 
evaluation, and the evaluation of the same manifestation under 
different diagnoses are to be avoided.  Id.  

Where there is separate and distinct symptomatology of a single 
condition it should be separately rated.  Where the 
symptomatology of a condition is duplicative or overlapping with 
symptomatology of another condition, it may not receive a 
separate evaluation.  38 C.F.R. §§ 4.14, 4.25; Esteban v. Brown, 
6 Vet. App. 259 (1994).  

The Board notes that the assignment of a particular diagnostic 
code is "completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such factors 
as a veteran's relevant medical history, his current diagnosis, 
and demonstrated symptomatology.  Any change in diagnostic code 
by a VA adjudicator must be specifically explained.  See Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).  

In exceptional cases where the schedular evaluations are found to 
be inadequate, the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, upon field station submission, 
is authorized to approve on the basis of the criteria set forth 
in this paragraph an extra-schedular evaluation commensurate with 
the average earning capacity impairment due exclusively to the 
service-connected disability.  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent period 
of hospitalizations as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2009).    


Standard of Review

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 
38 C.F.R. § 4.7.  

Any reasonable doubt regarding the degree of disability is 
resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).  


Specific Legal Criteria

The current version of the General Rating Formula for Acute, 
Subacute, or Chronic Diseases, 38 C.F.R. § 4.71a, for rating 
Arthritis rheumatoid (atrophic) As an active process, provides as 
follows:  

100%	With constitutional manifestations associated with active 
joint involvement, totally incapacitating;  

60%	Less than criteria for 100% but with weight loss and anemia 
productive of severe impairment of health or severely 
incapacitating exacerbations occurring 4 or more times a 
year or a lesser number over prolonged periods.  

For chronic residuals: For residuals such as limitation of motion 
or ankylosis, favorable or unfavorable, rate under the 
appropriate diagnostic codes for the specific joints involved.  
Where, however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the codes a rating of 10 
percent is for application for each such major joint or group of 
minor joints affected by limitation of motion, to be combined, 
not added under diagnostic code 5002.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  

Note: The ratings for the active process will not be combined 
with the residual ratings for limitation of motion or ankylosis.  
Assign the higher evaluation.  

38 C.F.R. § 4.71a, to include DC 5002 (2009).  


Analysis

The Veteran asserts that he is entitled to a higher rating for 
his service-connected rheumatoid arthritis of multiple joints 
above the currently assigned 60 percent under DC 5002.  38 C.F.R. 
§ 4.71a (2009).  He reports experiencing an increase in the 
severity of his symptoms, for which he takes analgesics.  
Specifically, he contends that the continued denial of his claim 
does not take into account the fact that his disability is 
manifested by complaints of weakness, decreased speed of joints, 
stiffness, fatigue, tenderness, painful motion, swelling, and a 
reduction in the normal ranges of motion of the joints involved, 
that affect his activities of daily living.  

Moreover, the Veteran claims that he experiences secondary 
conditions that are manifestations of his service-connected 
rheumatoid arthritis, to include synovitis, morning stiffness, 
carpal tunnel syndrome, ulnar nerve manifestations, crepitation, 
chronic obstructive pulmonary disease, stomach manifestations, 
skin manifestations, echymoses, fatigue, Sjogren's syndrome, 
Raynaud's Phenomenon, and osteoarthritis.  

Notably, the VA and private treatment records generally show 
findings of manifestations of rheumatoid arthritis, including 
morning stiffness, pain in the hands at proximal interphalangeal 
joint and metacarpophalangeal joint, pain and synovial fullness 
of right wrist, synovial cyst at radial aspect of right forearm 
and tender metatarsophalangeal joints, but no significant 
demonstrable disability in extremity function.  

However, these treatment records are negative for findings of 
constitutional manifestations of rheumatoid arthritis associated 
with active joint involvement that are totally incapacitating.  

In conjunction with the current appeal, the Veteran underwent VA 
joints examinations in March 1988, August 1988, February 1989, 
February 1990, September 1991, October 1994, September 1995, 
January 1998 and March 1998.  

Here, the examiners generally opined that the service-connected 
rheumatoid arthritis involving multiple joints was under control 
on Plaguanil, Disalcid and Prednisone; that the Veteran's 
rheumatoid arthritis was under fair control despite no specific 
antiarthritic medications; and that the Veteran had mild 
rheumatoid arthritis with no significant nonjoint manifestations.  

The Veteran underwent a VA joints examination in August 2004.  He 
was diagnosed with some ongoing connective tissue disease with 
seronegative rheumatoid arthritis associated polyarthritis, 
Reynaud's disease, Sjogren's syndrome, and recent onset of a 
biopsy-proven temporal arteritis.  

The examiner noted that the Veteran's aches and pains of his neck 
and shoulders, other than radiculopathy that had to be proven as 
well, were consistent with his diagnosis of a connective tissue 
disease and rheumatoid arthritis.  

Further, the Veteran had ongoing pain syndrome in his neck and 
shoulders, and peripheral joints, with evidence of flares at the 
time, related to his seronegative rheumatoid arthritis.  The 
examiner opined that the Veteran had ongoing connective tissue 
disease with flare of multiple joints and significant Raynaud's 
phenomena.  

The Veteran underwent another VA joints examination July 2005.  
Here, the examiner noted a confirmed history of generalized 
rheumatoid arthritis and secondary changes of osteoarthritis.  
The examiner indicated that the Veteran last worked for the State 
of Maine until 1994 as an employment and education counselor.  

The Veteran claimed to have been seen by the rheumatology service 
in 2004 and indicated that his biggest problems were related to 
his rheumatoid arthritis, noting that he did well for 
approximately 3 to 4 hours after getting up in the morning, with 
ultimately increasing joint pains and fatigue that limited his 
overall activities.  The Veteran noted that in addition to his 
ankles and toes, his hands, bilaterally, were affected.  

On examination, the Veteran was noted to be slender, agile and 
hyperactive.  The examination showed that both shoulders with 
near full, active range of motion, lacking approximately 10 to 15 
degrees, bilaterally, at the end stage of flexion and abduction, 
and internal rotation on the right to 65 degrees, and on the left 
to 75 degrees.  

The upper extremities were noted to have normal radial pulses; 
the first interosseous muscle, bilaterally, was essentially gone; 
motor strength in both arms appeared to be 5 out of 5; and pinch 
as well as digital abduction and adduction was 5 out of 5.  

The Veteran was diagnosed with bilateral mild ulnar neuropathy 
and carpal tunnel syndrome not related to rheumatoid arthritis, 
and with generalized rheumatoid arthritis with very mild current 
manifestations.  The examiner noted that, in spite of the 
Veteran's high disability rating for his rheumatoid arthritis, 
his overall function appeared to be little impaired.  

Most recently, the Veteran underwent a VA joints examination in 
January 2010.  Here, the examiner noted a history of rheumatoid 
arthritis of multiple joints with a date of onset being 1988.  
Notably, a 2007 treatment record indicated that the Veteran no 
longer suffered from rheumatoid arthritis, and that his arthritis 
was due to osteoarthritis caused by his rheumatoid arthritis that 
had progressively worsened since 1988.  

The Veteran reported taking non-steroidal anti-flammatory drugs 
(NSAIDS), to include Naproxen, along with limiting his activity 
to treat his disorder, with fair results.  He denied a history of 
hospitalization or surgery, trauma to the joints, or of neoplasm, 
and indicated that he was right handed.  

On examination, the examiner observed no deformity, giving way, 
instability, decreased speed of joint motion, incoordination, 
episodes of dislocation or subluxation, locking episodes or 
effusion in either shoulder.  

The Veteran complained of having stiffness, pain, weakness, 
tenderness and severe, weekly flare-ups, precipitated by sleeping 
and alleviated by stretching, that lasted for hours causing 
moderate to severe impairment of both shoulder joints.  

The examiner observed no deformity, giving way, instability, 
incoordination, episodes of dislocation or subluxation, locking 
episodes, effusions or flare-ups in either elbow joint.  The 
Veteran complained of pain, stiffness, weakness, decreased speed 
of joint motion, and tenderness in both elbow joints.  

The examiner observed no deformity, giving way, instability, 
incoordination, episodes of dislocation or subluxation, locking 
episodes, or effusions in either wrist joints.  The Veteran 
complained of stiffness, weakness, decreased speed of joint 
motion, tenderness, and moderate flare-ups every 2 to 3 weeks, 
precipitated by overuse and alleviated by rest that lasted for 
hours causing moderate impairment of both wrist joints.  

The examiner observed no deformity, giving way, instability, 
incoordination, episodes of dislocation or subluxation, or 
locking episodes of either knee joint.  The Veteran complained of 
pain, stiffness, weakness, decreased speed of joint motion, 
tenderness, and severe flare-ups every 1 to 2 months, 
precipitated by walking and alleviated by rest that lasted for 1 
to 2 days causing moderate to severe impairment of both knee 
joints.  

The Veteran denied constitutional symptoms of arthritis or 
incapacitating episodes of arthritis and was able to stand for 15 
to 30 minutes and walk more than one quarter of a mile but less 
than one mile.  The Veteran required the occasional, intermittent 
use of a cane.   

The examiner noted the findings of a VA rheumatology attending 
note, dated in November 2007, which listed findings of biopsy 
proven temporal arteritis in November 2000; severe degenerative 
joint disease of the cervical spine and cervical stenosis with 
radiculopathy; left arm shoulder pain since 1985; diffuse 
osteoarthritis; Raynaud's Phenomenon reported since 1988; 
gastroesophageal reflux disease abnormal upper gastrointestinal 
series with thick mucosal folds in September 2003; peripheral 
vascular disease calcification of the aortic knob, chronic 
obstructive pulmonary disease by chest X-ray; multicystic 
kidneys; keratoconjunctivitis sicca; and a history of diagnosis 
of rheumatoid arthritis and Sjogren's Syndrome in 1988.  

The Veteran reported that he took intermittent "drug holidays" 
from Naprosyn, but that it worked well in that he had more pain 
when he was off Naprosyn.  He indicated that a hot shower 
eliminated all of his symptoms for an hour as well.  

The Veteran noted that his main concern was painless ecchymoses 
on the dorsal hands, that he had been prescribed a cane from 
prosthetics that he was too embarrassed to use, and that he 
experienced lower extremity pain.  

The November 2007 VA rheumatologist's physical examination 
findings included those of Heberden's and Bouchard's nodes with 
interosseous wasting of the hands; bilateral thumb 
metacarpophalangeal joint enlargement and a non-inflamed synovial 
cyst at the right medial thumb; mild catching of the extensor 
tendon; no synovitis of the wrists; "OK" elbows; marked 
decrease in anterior elevation and external rotation of the right 
shoulder, more limited than the left; osteoarthritic changes of 
the great toe metatarsophalangeal of the feet; mild metatarsal 
pad calluses and tenderness; "OK" ankles; bilateral tenderness 
without heat or effusions of the knees; and good flexion and 
rotation of the hips with strength that permitted the Veteran to 
arise and re-seat himself easily.  

The November 2007 VA rheumatologist diagnosed the Veteran with 
severe osteoarthritis of the axial spine, hands and feet, with no 
evidence of reactivation of the temporal arteritis or polymyalgia 
rheumatica, and sicca complex with particularly dry mouth.  

The examination results of the January 2010 VA examination 
included observations of an antalgic gait with no evidence of 
abnormal weight bearing, loss of a bone or part of a bone, 
recurrent shoulder dislocations, with inflammatory arthritis, but 
no extraarticular manifestations, or current process, and with no 
overall impairment of health.  

A summary of general joint findings included tenderness and pain 
at rest for the right and left shoulder joints,  tenderness and 
pain at rest for the right and left wrist joints, tenderness and 
pain at rest for the right and left elbow joints, and tenderness 
and pain at rest for the right and left knee joints, with no 
bumps consistent with Osgood-Sclatter's disease, crepitation, 
mass behind the knee, clicks or snaps, grinding, instability, 
patellar abnormality, meniscus abnormality, abnormal tendons or 
bursae, or other knee abnormalities.  

A summary of range of motion testing for the shoulders included 
those of range of motion measurements with active motion that 
included pain with active motion of the left side, and left 
flexion from 0 to 120 degrees, left abduction from 0 to 90 
degrees, left internal rotation from 0 to 90 degrees, and left 
external rotation from 0 to 90 degrees.  There was objective 
evidence of pain with active motion on the right side, and 
flexion from 0 to 120 degrees, right abduction from 0 to 90 
degrees, right internal rotation from 0 to 90 degrees, and right 
external rotation to 90 degrees, with objective evidence of pain 
following repetitive motion, but without additional limitations 
after three repetitions of range of motion.  

The range of motion testing of the elbows and forearms included 
findings of objective evidence of pain with active motion on the 
right and the left side.  Left and right flexion were from 0 to 
145 degrees; left and right extension were from 145 to 0 degrees; 
left and right pronation were from 0 to 90 degrees, and left and 
right supination were from 0 to 85 degrees with objective 
evidence of pain following repetitive motion, but without 
additional limitations after three repetitions of range of 
motion.  

The range of motion testing of the wrists included findings of 
objective evidence of pain with active motion on the right side 
and on the left side.  Left and right dorsiflexion were from 0 to 
90 degrees; left and right palmar flexion were from 0 to 70 
degrees; left and right radial deviation were from 0 to 90 
degrees, and left and right ulnar deviation were from 0 to 45 
degrees, with objective evidence of pain following repetitive 
motion, but without additional limitations after three 
repetitions of range of motion.  

The range of motion testing of the knees included findings of 
objective evidence of pain with active motion ion the left and 
right side, with left and right flexion testing from 0 to 90 
degrees, and with normal extension of the right knee.  The 
examiner noted there was objective evidence of pain following 
repetitive motion, but without additional limitations after three 
repetitions of range of motion, and without joint ankylosis.  

The examiner noted an employment history of being retired since 
1994, due to eligibility by age or duration of work.  The Veteran 
was diagnosed with rheumatoid arthritis of multiple joints that 
severely affected the usual daily activities or chores, shopping, 
exercise, recreation, and traveling, moderately affect the usual 
daily activities of feeding, bathing, dressing, toileting, 
grooming, and driving, and prevents the usual daily activity of 
sports.  

Notably, the Veteran also underwent VA feet, and hands and 
fingers examinations, which revealed similar findings of painful 
motion with decreased strength for pushing, pulling and twisting 
and decreased dexterity for twisting, probing, writing, touching, 
and expression due to pain, as well as diagnoses of rheumatoid 
arthritis of multiple joints, hands and feet.  

Significantly, the examiner opined that there were no 
constitutional manifestations associated with the Veteran's 
rheumatoid arthritis and that he was not totally incapacitated by 
the disease.  

Overall, the current medical record contains no evidence of any 
constitutional manifestations associated with active joint 
involvement that are totally incapacitating; hence, a rating 
higher than 60 percent under Diagnostic Code 5002 is not 
assignable.  

In this regard, as noted in the Veteran's January 2010 VA 
examination, the Veteran specifically denied having 
constitutional symptoms of arthritis or incapacitating episodes 
of arthritis.  

Further, the medical evidence was negative for findings of 
ankylosis, or of limitation of motion, objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory evidence 
of painful motion, of both shoulders, both knees, both elbows, 
both wrists, both feet, or both hands, that would warrant 
separate evaluations that individually or on a combined basis 
would equate to a rating in excess of 60 percent for the specific 
joints involved.  

Accordingly, on this record, the evidence does not support an 
evaluation in excess of 60 percent for the rheumatoid arthritis 
disability for the period of this appeal.   38 C.F.R. §§ 4.3, 
4.7.  

The Board has specifically considered the guidance of DeLuca, in 
order to determine whether an increased evaluation for either 
disability may be warranted.  

While recognizing that the Veteran has complaints of pain in 
regard to his disability and has suffered from flare-ups in the 
past, there is no evidence indicating a finding of additional 
compensable functional loss beyond that which was objectively 
shown in the examinations due to pain, weakness, excess 
fatigability, or incoordination.  Therefore, the Board holds that 
additional evaluation in consideration of DeLuca and applicable 
VA code provisions is not warranted.  See also 38 C.F.R. § 4.7.  

The above determination is based upon consideration of the 
applicable schedular criteria.  The Veteran has submitted no 
evidence showing that his rheumatoid arthritis disability has 
markedly interfered with his employment status beyond that 
interference contemplated by their assigned evaluations.  

Although the VA examination reports indicate that the Veteran was 
no longer employed due to retirement in 1994, this does not serve 
to present an unusual or exceptional disability picture that 
would warrant extraschedular condition.  Moreover, the Board 
notes that the Veteran is already in receipt of TDIU rating for 
by reason of the service-connected disabilities.

Additionally, there is also no indication that this disability 
has necessitated any periods of hospitalization or medical 
attention beyond that contemplated by the applicable rating 
criteria.  

As such, the Board is not required to remand this matter to the 
RO for referral actions outlined in 38 C.F.R. § 3.321(b)(1), 
which concern the assignment of extra- schedular evaluations in 
"exceptional" cases.  See Bagwell v. Brown, 9 Vet. App. 337, 338-
39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).  

The Board notes that due consideration has been given to the 
assignment of separate ratings for separate and distinct 
symptomatology of the Veteran's service-connected disability; 
however, the record does not support assigning separate ratings 
for additional symptoms associated with his shoulder disability.  
See Esteban v. Brown, 6 Vet. App. 259 (1994).  

Finally, the Board has considered whether "staged" ratings are 
appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  
The record, however, does not support assigning different 
percentage disability ratings for the disability on appeal during 
the periods in question.  


ORDER

An increased rating in excess of 60 percent for the service-
connected rheumatoid arthritis of multiple joints is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals  



 Department of Veterans Affairs


